DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/246,970 filed on July 19, 2022. Claims 2 and 3 are cancelled. Claim 1 is currently amended. Claims 1 and 4-20 are pending. Claims 8-20 are withdrawn from consideration. Claims 1 and 4-7 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the use of trademarks in the application have been fully considered by the Examiner.
While the objection to the specification is currently maintained, the Examiner agrees to hold the matter in abeyance until such time when outstanding rejections are resolved.

The amendment to Claim 1 has overcome the rejection of Claims 1 and 4-7 under 35 U.S.C. 103 set forth in the Final Office Action mailed April 19, 2022. The rejection of Claims 1 and 4-7 under 35 U.S.C. 103 is hereby withdrawn.

Specification
The use of trademarks including at least “AMAZON”, “AWS”, “ELASTIC COMPUTE CLOUD”, “EC2”, “EXCEL”, “VISIO”, “VMWARE”, “VMWARE CLOUD PROVIDER”, “VSPHERE”, “NSX”, “VCLOUD DIRECTOR”, “VMWARE VSAN”, “VREALIZE OPERATIONS”, “VREALIZE LOG INSIGHT”, “VREALIZE NETWORK INSIGHT”, “VCLOUD AVAILABILITY”, “VREALIZE ORCHESTRATOR”, “VREALIZE SUITE”, “VCLOUD SUITE”, “VCENTER”, “VREALIZE AUTOMATION, “HORIZON CLOUD”,  “ESXI”, “VMWARE FUSION”, “POSTGRES”, “RABBITMQ” and “CENTOS” has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “said customized automation package further validating a design test for interoperability prior to a build out, said design test for interoperability providing an assurance that no interoperability issues exist between said plurality of cloud provider platform components, said design test for interoperability further identifying aspects of said cloud provider platform wherein interoperability problems or scale issues problems exist should additional components be integrated with said plurality of cloud provider platform components” in lines 15-20. 	The meaning of “validating a design test for interoperability” is unclear, rendering the claim indefinite. Specifically, paragraph [0070] of the specification states:
 “Moreover, customization 440 can validate a design and test for interoperability before the build out. That is, the validation and testing for interoperability would mean, that the build out, the design, the deployment, and corresponding documentation that is provided to the customer will include assurance that there are no interoperability issues between any of the components in the deployed product (emphasis added).”
	As best understood based on paragraph [0070], “the design”, i.e., the designed cloud provider platform, is validated and tested for interoperability, rather than “a design test for interoperability” being validated, as recited in the claim limitation.
 	Additionally, it is unclear how and why “the customized automation package” would validate the design test for interoperability as the customized automation. Paragraph [0067] of the specification states:
“Once service provider 405 has completed the design using microsite 420, the information will be provided to host 430 which will provide the information to the back-end customization 440. In general, customization 440 is a CPOD generator that creates all the customize design files that can include word documents, Excel files, Visio diagrams, architecture diagrams, and the like. In one embodiment, customization 440 combines the files into a PDF file that includes all of the necessary design and configuration documentation. In one embodiment, customization 440 generates an automation package that includes all of the necessary deployment and configuration aspects for the cloud environment (emphasis added).”
As best understood based on paragraph [0067] as well as paragraph [0072], “the customized automation package” is set of deployment and configuration elements (e.g., software files) necessary for deployment of the cloud platform that is output by the back-end customization element of the system (see fig. 4, “customization 440”). The claim limitation appears to conflate the customized automation package for the back-end customization process.
Dependent Claims 4-7 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Allowable Subject Matter
Claims 1 and 4-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Request for Examiner Interview 
The Examiner respectfully requests an interview with the Applicant to discuss clarifications to the claims that would overcome the rejections under 35 U.S.C. 112(b), presented supra, and other remaining issues with the present Application. The Examiner recommends filing USPTO form PTO/SB/439 “Authorization for Internet Communications” along with an Automated Interview Request (AIR) via EFS Web to expedite prosecution of this application.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449